Citation Nr: 1446468	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  09-16 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as 10 percent disabling prior to September 26, 2012, and as 70 percent disabling thereafter.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, assigning a 10 percent disability rating.  By an October 2013 rating decision, the RO increased the rating from 10 to 70 percent disabling, effective September 26, 2012.  

The Veteran testified before the Board at hearing held at the RO in August 2014.  At the hearing, he submitted additional evidence with a waiver of RO jurisdiction.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From February 15, 2007, the date of service connection, to September 25, 2012, the Veteran's PTSD was productive of no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks more than once a week, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

2.  Since September 26 2012, the Veteran's PTSD has not been productive of total occupational or social impairment.

CONCLUSIONS OF LAW

1.  From February 15, 2007, the date of service connection, to September 25, 2012, the criteria for an increased 50 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1-4 .14, 4.125- 4.130, Diagnostic Code (DC) 9411 (2013).

2.  Since September 26, 2012, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1-4 .14, 4.125- 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The issue on appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection for his PTSD.  Once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The RO has obtained VA and private treatment records and afforded the Veteran VA examinations.  Taken together, the examinations are adequate; they were conducted by a medical professional who reviewed the claims file, solicited history from the Veteran, and performed a thorough examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran was also provided with a hearing related to his present claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ explained the issue on appeal, and made note of the specific elements necessary to substantiate the claim.  The VLJ also suggested the submission of any additional evidence.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no sign in the record that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield, Dingess, supra.

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's PTSD has been rated as 10 percent disabling until September 26, 2012, and as 70 percent rating thereafter, under DC 9411.  

The next higher 30 percent disability rating is assigned for a mental disorder (including PTSD) when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 , DC 9411(2013). 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). 

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (i.e., no friends, unable to keep a job).

GAF scores of 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, or school, or family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work.).

In this case, the Board finds that prior to September 26, 2012, an increased 50 percent rating for PTSD is warranted.  Specifically, during this period of time, the Veteran has shown social impairment with reduced reliability and productivity due to such symptoms as panic attacks more than once a week, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

However, occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, were not shown.   While there is evidence of suicidal thoughts, there is no evidence of suicidal ideation.  Nor is there evidence of obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, or neglect of personal appearance and hygiene.  The Veteran and his wife reported that he had periods of impaired impulse control (such as unprovoked irritability with periods of violence), however, the one reported incident when the Veteran pushed his wife appears to have been an isolated one.  The records show instead that the Veteran tended to isolate himself from others, was generous with his tools and other equipment to others, and had a very good relationship with his wife and his son.  While there is evidence that the Veteran had difficulty in adapting to stressful circumstances, such is accounted for in the 50 percent rating, as explained below.  Lastly, the evidence does not show an inability to establish and maintain effective relationships, as the Veteran has been shown to have an intact nuclear family throughout this period of time.  He was also able to work for himself, albeit for very little income each month.  He was also able to attend group PTSD therapy sessions.

Specifically, although in December 2007, the Veteran was assigned a GAF score of 37, that is inconsistent with the other scores of record which connote a less severe psychiatric disability.  The reason for the rather dismissal score is unclear from the evaluation upon which it was based.  That evaluation showed that the Veteran suffered from insomnia and recurrent nightmares, tended to isolate himself, and was not effective at working.  It did not suggest severe symptoms of PTSD, such as daily panic attacks, total social impairment, delusions, hallucinations, or grossly inappropriate behavior, a few of the symptoms that would be associated with the 100 percent rating that the psychiatrist assessed.  Thus, the Board assigns less probative value to this evaluation, as the conclusions reached, including the GAF score, are unclear.

On the other hand, on April 2008 VA examination, the Veteran reported that there were times when his symptoms would remit, such as when he was engaged in an enjoyable activity.  He stated that he had had his own business for 20 years and worked in a shed on his property.  His business was not doing well, which he felt was somewhat due to the small population out in the country where he resided.  Based upon interview with the Veteran, the examiner diagnosed a moderate and possibly severe occupational impairment.  With regard to social functioning, the Veteran had been married to his wife for 35 years and felt that his marriage was perfect.  They had a wonderful child together who was self-sufficient.  Based upon interview with the Veteran, the examiner diagnosed a moderate level of social impairment.  The Veteran did isolate himself from social situations, but had a good and intact family unit.  The Board notes that ratings for psychiatric disabilities takes into account both social and occupational impairment.  In this case, when considering the Veteran's social and occupational functioning, the Board finds that it was moderate in severity on VA examination, in line with a 50 percent rating.  While there was a possibly severe occupational impairment, the remainder of the examination demonstrated symptoms that fit at most within the 50 percent rating.  His speech was described as being marked by significant hyperbole, but was goal-directed and coherent.  His thought content was relevant.  There was no history of delusions or hallucinations.  His affect was nervous, but not flat.  He denied suicidal or homicidal ideations.  He was oriented in all three spheres and had only minor deficits to memory.  His abstract reasoning skills were intact and his attention and concentration were good.  His symptoms did not prevent him from tending to activities of daily living.  He had anxiety, but did not report frequent panic attacks.  A GAF score of 65 was assigned for chronic, mild, PTSD.  It was also noted that the Veteran had a tendency towards exaggeration of his symptoms, and it was thus difficult to determine which symptoms were plausible.

A July 2009 VA examination showed similar findings and assessments as in April 2008.  The Veteran reported that he was suicidal at times, but gave no examples of suicidal ideation.  He had nightmares two to three times per week.  His occupational status was assessed to be similar to that in 2008.  The Veteran reported that he was working less, which he attributed to the economy rather than to his PTSD.  He was fully independent and did not have significant impairment in tending to activities of daily living.  He worked in his shop on certain projects for others, such as fixing old tools.  He did some mowing work as well.  He lived on seven acres and spent time keeping up his property.  He had interests and hobbies, such as classic cars.  He again showed a tendency towards exaggeration on interview, but was otherwise able to cooperate on examination and had normal thought process and orientation.  His reasoning was fair and his judgment was poor.  He had passive suicidal thoughts, but no real intent.  He had anxiety, anger, irritability, and claustrophobia.  The Veteran was assessed to suffer from moderate social impairment, which was due more to his alcohol abuse than to his PTSD.  Following mental status examination, a GAF score of 65 was assigned for chronic, mild PTSD.

The Board has also taken into account the Veteran's spouse's statements during this time period, namely that the Veteran  had not had steady employment for 20 years because he could not tolerate being around others, and that he suffered from nightmares and memory loss.  However, the Board finds that these symptoms are accounted for in the higher 50 percent rating.  Moreover, although the Veteran has not had steady employment, he did state repeatedly that he was able to continue working in his shop for some clients, indicating more of a moderate occupational impairment, rather than a severe occupational impairment.  He has related his lack of work to the economy and location, rather than to his PTSD.  Although he contends that the VA examiners did not understand the severity of his symptoms, they conducted thorough mental status evaluation and, based upon examination and their clinical expertise, diagnosed mild PTSD.  The VA examiners attributed his symptoms more to alcohol abuse.  

Upon review of the September 2012 VA examination, the evidence does not suggest that prior to that date, the Veteran's symptoms met the criteria for a 70 percent rating.  The VA treatment records dated from 2010 to 2012 demonstrate similar symptoms as found on previous VA examination, and demonstrate the lowest GAF score of 55.  The Veteran attended PTSD support group sessions and reported benefit from medication.

Accordingly, the Board finds that prior to September 26, 2012, the Veteran's symptoms fit at most within the criteria for an increased 50 percent rating, connoting a moderate psychiatric disability as described on 2008 and 2009 VA examination.  The VA treatment records dated up to September 2012, including in 2010, further support this finding.  The elements necessary for a higher 70 percent rating, however, have not been shown.  The Veteran did show impairment in an occupational setting, but was able to continue to work in his shop on small projects, as well as work for others at times mowing lawns.  It is documented that he avoided all social interactions, however, had an intact, happy nuclear family unit, including a very good relationship with his wife and his son.  He did show a deficit in judgment, in that he appeared on examinations to exaggerate, but such was not assessed to impact his ability to tend to activities of daily living or independent functioning.  Accordingly, while there is evidence of impairment in several areas, those impairments have been shown to be moderate in degree, without evidence of serious or major impairment, such as to warranted a higher 70 percent rating.  Significantly, on 2008 and 2009 VA examination, only mild, chronic PTSD was diagnosed.

With regard to the period since September 26, 2012, the Board finds that a rating in excess of 70 percent is not warranted.  For, the 2012 VA examination was negative for a finding of total social and occupational impairment.  Specifically, none of the symptoms supporting a 100 percent rating were found on examination.  Rather, the Veteran endorsed such symptoms as inability to establish and maintain effective relationships, suicidal ideation, and impaired impulse control, as contemplated by the current 70 percent rating.  

The Board notes that the Veteran's testimony before the Board in August 2014, namely that he was socially isolated, did not like to leave his farm, had trouble sleeping, and could not work for others due to his PTD, is also contemplated by the current 70 percent rating, as this testimony does not demonstrate total social and occupational impairment.  The evidence demonstrates that while the Veteran prefers to stay on his farm and not socialize, at the same time he is able to keep up the farm's seven acres.  He appears content with his immediate family and his daily functioning, including working in his shed.  The treatment records show that he has been prescribed sleeping medication and has reported better sleep.

III.  Other Considerations 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The discussion above reflects that the symptoms of the Veteran's PTSD as it is contemplated by the applicable rating criteria.  There is a higher rating available under the diagnostic code for PTSD, but the Veteran's PTSD is not productive of the manifestations that would warrant the higher rating.  Prior to the September 26, 2012, VA examination, the Veteran's PTSD fit within the criteria for a 50 percent rating based upon moderate symptoms and GAF scores assigned, and since that date, fits within a 70 percent rating, as was assessed by the September 2012 VA examiner.  The effects of the Veteran's disability has been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because the preponderance of the evidence is against the claim at any time during the pendency of the appeal, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Prior to September 26, 2012, an increased 50 percent rating for PTSD is granted.

Since September 26, 2012, a rating in excess of 70 percent is denied.


REMAND

Additional development is necessary prior to further disposition of the claim for a TDIU.

On the Veteran's February 2014 TDIU application, he stated that he had not worked full-time since 1987.  He stated that until 2004, he was self-employed as an automobile mechanic.  Then, however, in August 2013, an employer or a previous employer drafted a statement explaining that the Veteran had not been used on recent jobs because he had not followed the rules, specifically, on a welding job, he had been caught smoking too close to the welding site.  From this evidence, it is unclear as to whether the Veteran is in fact employed or has been employed since 2004.  The Board finds that clarification from the Veteran and from the employer is needed.  Also on remand, as there currently is no VA opinion of record as to whether the Veteran's PTSD prevents employment, an opinion on the matter should be obtained.  The Board notes that the Veteran's other service-connected disabilities, a scar of left flank and hand, were recently determined to not prevent employability, and he has not stated that his malaria prevents employment.
Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran update his employment history during the appeal period, and verify such employment or termination of employment with all noted employers, to include The Precision Company, as documented in August 2014.

2.  Schedule the Veteran for a VA examination to determine whether his service-connected PTSD prevents employment.  The Veteran's claims file must be made available to the examiner prior to the examination. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent probability) that the Veteran's service-connected PTSD prevents him from obtaining and maintain gainful employment. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


